
	
		III
		112th CONGRESS
		2d Session
		S. RES. 507
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2012
			Mr. Rubio (for himself
			 and Mr. Nelson of Florida) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Miami Heat for winning
		  the National Basketball Association Championship.
	
	
		Whereas, on June 21, 2012, the Miami Heat defeated the
			 Oklahoma City Thunder by a score of 121 to 106 in Miami, Florida, winning the
			 second National Basketball Association (NBA) Championship in the history of the
			 Miami Heat franchise;
		Whereas, during the 2012 NBA Playoffs, the Heat defeated
			 the New York Knicks, the Indiana Pacers, the Boston Celtics, and the Oklahoma
			 City Thunder;
		Whereas the Heat became the first team to win an NBA title
			 after trailing in three different postseason series;
		Whereas, after losing the first game of the NBA Finals,
			 the Heat came back to win 4 games in a row, which earned the team an overall
			 record of 62-27 and the right to be named NBA champions;
		Whereas LeBron James, who averaged 28.6 points during the
			 Finals, was named the Most Valuable Player of the NBA Finals;
		Whereas Dwyane Wade and Udonis Haslem have been integral
			 players on both Miami Heat championship teams;
		Whereas Chris Bosh returned from serious injury to
			 contribute significantly to the team;
		Whereas each member of the Miami Heat roster, including
			 Joel Anthony, Shane Battier, Chris Bosh, Mario Chalmers, Norris Cole, Eddy
			 Curry, Terrel Harris, Udonis Haslem, Juwan Howard, LeBron James, James Jones,
			 Mike Miller, Dexter Pittman, Ronny Turiaf, and Dwyane Wade, played an essential
			 role in bringing a second NBA Championship to Miami;
		Whereas Erik Spoelstra and his assistant coaches Bob
			 McAdoo, Keith Askins, Ron Rothstein, David Fizdale, Chad Kammerer, Octavio De
			 La Grana, Bill Foran, as well as trainers Jay Sabol, Rey Jaffet, and Rob
			 Pimental, worked with the Miami Heat players and maintained a standard of
			 excellence;
		Whereas owner Micky Arison has built a first-class sports
			 franchise and provided unwavering commitment to bringing another championship
			 to the city of Miami;
		Whereas, over his 17 seasons with the Miami Heat, team
			 President Pat Riley has provided the team with an unprecedented level of
			 dedication and leadership; and
		Whereas the Miami Heat brought the city of Miami, the
			 State of Florida, and their fans around the world a second “white hot” NBA
			 Championship: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Miami Heat on its victory in the 2012 National Basketball Association
			 Championship; and
			(2)requests the
			 Secretary of the Senate to transmit for appropriate display an enrolled copy of
			 this resolution to—
				(A)the owner of the
			 Miami Heat, Micky Arison;
				(B)the President of
			 the Miami Heat, Pat Riley; and
				(C)the coach of the
			 Miami Heat, Erik Spoelstra.
				
